Supreme Court of Florida
                                   ____________

                                   No. SC18-520
                                   ____________

                         STEVEN RICHARD TAYLOR,
                                 Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                December 20, 2018

PER CURIAM.

      This case is before the Court on appeal from an order denying a second

successive motion to vacate a judgment of conviction of first-degree murder and a

sentence of death under Florida Rule of Criminal Procedure 3.851. Because the

order concerns postconviction relief from a capital conviction for which a sentence

of death was imposed, this Court has jurisdiction under article V, section 3(b)(1) of

the Florida Constitution.

                            FACTS AND BACKGROUND

      Steven Richard Taylor was convicted of first-degree murder, burglary of a

dwelling, and sexual battery and was sentenced, among other sentences, to death.
Taylor v. State (Taylor I), 630 So. 2d 1038, 1039 (Fla. 1993). In affirming his

convictions and sentences on direct appeal, we set forth the pertinent facts

pertaining to Taylor’s case:

             The record reflects that on September 15, 1990, at about 11:30
      p.m., the victim, fifty-nine-year-old Alice Vest, returned to her mobile
      home in Jacksonville after spending the evening with a friend. Earlier
      that evening, the appellant, Steven Richard Taylor, and two friends
      were out driving and listening to the radio. Around midnight, the
      driver of the car dropped off Taylor and his friend, who was later to
      become his accomplice, near the victim’s neighborhood.
             Sometime in the early morning hours of September 16, a Ford
      Ranchero was stolen from a residence near the place where Taylor
      had been dropped off. At about 4:30 a.m., after the vehicle had been
      stolen, a passing motorist noticed the Ford Ranchero parked in a
      driveway next door to the mobile home where the victim lived. Later
      that morning, the Ford Ranchero was found abandoned behind a used
      car dealership only a few blocks from where Taylor lived at the time.
             On the same morning, neighbors discovered the victim’s
      battered body in the bedroom of her mobile home. The medical
      examiner testified that the victim had been stabbed approximately
      twenty times, strangled, and sexually assaulted. The medical
      examiner further testified that most of the stab wounds were made
      with a knife found at the scene of the crime, while the remaining stab
      wounds were made with a pair of scissors that were also found at the
      scene. The medical examiner stated that the victim was alive while
      she was being stabbed, that she was strangled with an electrical cord,
      and that the strangulation had occurred after the victim was stabbed.
             The medical examiner also testified that the victim’s lower jaw
      had multiple fractures and that she had received several blows to her
      head. The examiner testified that the fractures of the victim’s jaw
      could have resulted from being struck with a broken bottle found on
      the bed next to the victim, and that contusions to the victim’s head
      were consistent with being struck by a metal bar and candlestick also
      found at the scene. Finally, the medical examiner testified that the
      victim’s breasts were bruised, and that the bruises resulted from
      “impacting, sucking, or squeezing” while she was alive. In the
      medical examiner’s opinion, the victim was alive at most ten minutes

                                        -2-
from the first stabbing to the strangulation. On cross-examination, the
examiner stated that he did not know whether the victim was
conscious during all or any part of the attack.
        The testimony at trial also revealed that the phone line to the
mobile home had been cut, that the home had been burglarized, and
that various pieces of jewelry were missing.
        In December of 1990, Taylor moved out of the duplex he had
been sharing with a friend. In January, 1991, while Taylor’s former
roommate was removing a fence behind the duplex, he discovered a
small plastic bag buried in the ground near the fence. The bag
contained the pieces of jewelry taken from the victim’s home during
the attack and burglary. The roommate turned the jewelry over to the
police and gave a statement. Later that month, Taylor visited the
duplex with some friends. The former roommate testified that, at
some point during the visit, Taylor went into the backyard and stared
at the place where the fence had stood. During the following month,
Taylor again returned to the duplex with friends. One of the
accompanying friends testified that Taylor went into the backyard and
returned a few minutes later with dirty hands. In response to the
friend’s inquiry as to what he was doing, Taylor allegedly responded
that he had left some things there and that they were gone.
        On February 14, 1991, the Duval County sheriff’s office
executed a search warrant on Taylor which authorized the officers to
take blood, saliva, and hair samples from Taylor. Taylor was taken to
the nurses’ station at the county jail so that the samples could be
taken, but not before Taylor invoked his right to counsel. Later that
day, after the samples were taken, Taylor asked the investigating
officer how long it would take to get the results back. Instead of
directly responding to the question, the investigating officer asked
Taylor why he wanted to know. Taylor responded that he was just
wondering when they would be back out to pick him up. Taylor did
not have long to wait. Two days later, on February 16, Taylor was
arrested, and, on March 3, a grand jury returned a two-count
indictment against Taylor for first-degree murder and burglary. The
indictment was amended on September 12, 1991, to add a third count
for sexual battery.
        At trial, the State presented the testimony of Timothy Cowart,
who had shared a cell with Taylor in the Duval County jail. Cowart
testified that, in a jailhouse conversation with Taylor in early April,
Taylor stated that he had been involved in a burglary and that it was a

                                 -3-
messy job; that the lady surprised him inside the trailer; and that he
stabbed her and choked her and then strangled her with a cord to make
sure she was dead. Cowart also testified that Taylor said the State
could place him, but not his accomplice, at the scene of the crime, and
that the State could convict him with the evidence it had. Taylor
allegedly asked Cowart to hide a gun and handcuff key in the
bathroom at the hospital; Taylor would then feign an illness, get taken
to the hospital, and have a chance to escape.
        A Florida Department of Law Enforcement lab analyst, who
was an expert in serology, testified that semen found on a bed
covering and on a vaginal swab taken from the victim could not be
tested. However, the analyst testified that semen found in the victim’s
blouse matched Taylor’s DNA profile.
        In the guilt phase, Taylor presented only one witness, an agent
of the Federal Bureau of Investigation. The agent testified that certain
hairs found on the victim’s body and clothing matched the pubic hairs
of Taylor’s accomplice. On cross-examination, the agent conceded
that it is possible to commit a sexual battery and not leave any fibers
or hair. Taylor then rested his case and the jury found him guilty as
charged.
        At the penalty phase proceeding, the State rested without
presenting any additional evidence. Taylor presented the testimony of
five witnesses. First, Taylor called Charles Miles, who lived next
door to Taylor during Taylor’s adolescence. Miles stated that Taylor
frequently played with Miles’ son and that Taylor was always very
polite and respectful. Miles testified that on one occasion he and
Taylor sat in Miles’ garage and talked at length about religion.
Taylor’s next witness was Lloyd King, his uncle. King testified that
Taylor had always been a polite person. The third witness, Judy
Rogers, was a friend of the family who testified that she thought
Taylor had a learning disability. Taylor’s next witness was another
uncle, Don King, who testified that, during fifth and sixth grades,
Taylor experienced difficulty in reading and that his reading
comprehension was poor. King also stated that Taylor was a very
passive person. As his last witness, Taylor called his adoptive mother,
Lenette Taylor, who testified that Taylor had experienced difficulty
concentrating in school and that she had tried unsuccessfully to get
him into special education classes. She testified that Taylor’s I.Q. had
been tested and found to be around 68 to 70, which, according to her,
is in the mildly retarded range. On cross-examination, she

                                 -4-
      acknowledged that, in 1979, when he was nine years old, Taylor had
      tested in a normal intellectual range. The record further reflects that,
      although defense counsel had Taylor examined by two mental health
      experts, counsel found it to be in Taylor’s best interest not to present
      the experts’ testimony at trial. As an additional mitigating factor,
      Taylor offered evidence that he was only twenty years old at the time
      of the murder.
             The jury recommended the death sentence by a vote of ten to
      two. In sentencing Taylor to death, the trial judge found the following
      aggravating factors: (1) the murder was committed during the course
      of a burglary and/or sexual battery; (2) the murder was committed for
      financial gain; and (3) the murder was committed in an especially
      heinous, atrocious, or cruel manner. As the sole nonstatutory
      mitigating factor, the trial judge found that Taylor was mildly
      retarded. The trial judge sentenced Taylor to death for the first-degree
      murder, to fifteen years’ imprisonment for the burglary, and to
      twenty-seven years’ imprisonment for the sexual battery.

Id. at 1039-41. On October 3, 1994, the United States Supreme Court denied

Taylor’s petition for writ of certiorari. Taylor v. Florida, 513 U.S. 832 (1994).

Thus, Taylor’s conviction and sentence of death became final on that date.

      We affirmed the denial of Taylor’s initial motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850 and denied his petition

for writ of habeas corpus. Taylor v. State (Taylor II), 62 So. 3d 1101, 1106 (Fla.

2011). After the release of Hurst v. Florida, 136 S. Ct. 616 (2016), and Hurst v.

State, 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017), Taylor filed

his first successive motion for postconviction relief pursuant to Florida Rule of

Criminal Procedure 3.851, and we affirmed the postconviction court’s denial of

relief. Taylor v. State (Taylor III), 234 So. 3d 649, 650 (Fla. 2018).



                                         -5-
      Taylor then filed this second successive motion for postconviction relief

pursuant to rule 3.851, alleging newly discovered evidence in the form of an

exculpatory affidavit of a witness and new DNA evidence. Without conducting a

case management conference, the postconviction court denied Taylor’s motion.

This appeal follows.

                                    ANALYSIS

      Taylor raises two claims in his appeal to this Court. First, Taylor asserts that

the postconviction court’s failure to hold a case management hearing, known as a

Huff 1 hearing, violated his due process rights. Second, Taylor contends that, on the

merits, the postconviction court erred in summarily denying his second successive

postconviction motion. All of these claims are addressed individually below.

                                         I.

      In his first claim, Taylor contends that the postconviction court violated his

due process rights by failing to hold a case management conference, pursuant to

Huff, before ruling on his second successive motion for postconviction relief. In

accordance with our extensive precedent on the failure to hold Huff hearings for

successive motions for postconviction relief, we conclude that any error here was

harmless.




      1. Huff v. State, 622 So. 2d 982 (Fla. 1993).


                                        -6-
      In Huff, we stated:

             Because of the severity of punishment at issue in a death
      penalty postconviction case, we have determined that henceforth the
      judge must allow the attorneys the opportunity to appear before the
      court and be heard on an initial 3.850 motion. This does not mean
      that the judge must conduct an evidentiary hearing in all death penalty
      postconviction cases. Instead, the hearing before the judge is for the
      purpose of determining whether an evidentiary hearing is required and
      to hear legal argument relating to the motion.

622 So. 2d at 983. This Huff hearing requirement was later expanded to include

rule 3.851 motions. See Fla. R. Crim. P. 3.851(f)(5)(B).

      Nevertheless, in Groover v. State, 703 So. 2d 1035 (Fla. 1997), we

elaborated that our holding in Huff was limited to initial death penalty

postconviction motions. Id. at 1038. We noted that although Huff hearings are

preferred in order to allow the parties to present their legal arguments, one was not

required in Groover’s case because his successive postconviction motion was

without merit. Id. “[E]ven if a Huff hearing had been required in [Groover], the

court’s failure to do so would be harmless as no evidentiary hearing was required

and relief was not warranted on the motion.” Id. Moreover, we have repeatedly

upheld our holding in Groover with regard to Huff hearings on legally insufficient

or meritless successive postconviction motions. See Marek v. State, 14 So. 3d 985,

999 (Fla. 2009) (holding that the failure to hold a Huff hearing on Marek’s fourth

successive postconviction motion that was legally insufficient on its face and

without merit was harmless and stating that “[t]he failure to hold a hearing on a


                                        -7-
successive postconviction motion that is legally insufficient on its face is harmless

error” (citing Davis v. State, 736 So. 2d 1156, 1159 n.1 (Fla. 1999); Groover, 703

So. 2d at 1038)); Davis, 736 So. 2d at 1159 n.1 (“In view of the fact that the instant

motion is successive and legally insufficient on its face, we find this error

harmless.” (citing Groover, 703 So. 2d at 1038)); see also Mordenti v. State, 711

So. 2d 30, 32 (Fla. 1998) (holding a failure to hold a Huff hearing on Groover’s

fourth successive postconviction motion was harmless error whereas the same lack

of Huff hearing on Mordenti’s first motion for postconviction relief was not).

Therefore, we have repeatedly emphasized that the failure to hold a Huff hearing

on legally insufficient or meritless successive postconviction motions is harmless

error.

         Here, the postconviction motion at issue is Taylor’s second successive

postconviction motion. Moreover, as discussed at length below, the postconviction

court below properly found that Taylor’s successive postconviction motion was

without merit. Therefore, although Huff hearings are preferred on all

postconviction motions, we conclude that the failure to hold a case management

hearing in the instant proceeding was harmless. See, e.g., Groover, 703 So. 2d at

1038. Thus, this claim of Taylor’s successive motion for postconviction relief

fails.




                                          -8-
                                         II.

      Taylor next asserts that the postconviction court erred in summarily denying

his newly discovered evidence claims. Taylor presents two items of newly

discovered evidence, both of which the postconviction court deemed to be

meritless: (1) an affidavit from James Dixon, and (2) new DNA evidence. Each

piece of newly discovered evidence is addressed individually below.

                              A. Standard of Review

      We originally enunciated the standard of review governing claims of newly

discovered evidence in Jones v. State, 709 So. 2d 512 (Fla. 1998). In sum,

      [t]o obtain a new trial based on newly discovered evidence, a
      defendant must meet two requirements. First, the evidence must not
      have been known by the trial court, the party, or counsel at the time of
      trial, and it must appear that the defendant or defense counsel could
      not have known of it by the use of diligence. Second, the newly
      discovered evidence must be of such nature that it would probably
      produce an acquittal on retrial. See Jones, 709 So. 2d at 521. Newly
      discovered evidence satisfies the second prong of the Jones test if it
      “weakens the case against [the defendant] so as to give rise to a
      reasonable doubt as to his culpability.” Jones, 709 So. 2d at 526
      (quoting Jones v. State, 678 So. 2d 309, 315 (Fla. 1996)). If the
      defendant is seeking to vacate a sentence, the second prong requires
      that the newly discovered evidence would probably yield a less severe
      sentence. See Jones v. State, 591 So. 2d 911, 915 (Fla. 1991).
              In determining whether the evidence compels a new trial, the
      trial court must “consider all newly discovered evidence which would
      be admissible” and must “evaluate the weight of both the newly
      discovered evidence and the evidence which was introduced at the
      trial.” Id. at 916. This determination includes

            whether the evidence goes to the merits of the case or
            whether it constitutes impeachment evidence. The trial

                                        -9-
             court should also determine whether the evidence is
             cumulative to other evidence in the case. The trial court
             should further consider the materiality and relevance of
             the evidence and any inconsistencies in the newly
             discovered evidence.

      Jones, 709 So. 2d at 521 (citations omitted).

Preston v. State, 970 So. 2d 789, 797-98 (Fla. 2007) (alterations in original).

Furthermore, “[t]he summary denial of a newly discovered evidence claim will be

upheld if the motion is legally insufficient or its allegations are conclusively

refuted by the record.” Taylor v. State, 3 So. 3d 986, 999 (Fla. 2009) (citing McLin

v. State, 827 So. 2d 948, 954 (Fla. 2002)). “To support a summary denial without

a hearing, a trial court must either state its rationale in its decision or attach those

specific parts of the record that refute each claim presented in the motion.”

Anderson v. State, 627 So. 2d 1170, 1171 (Fla. 1993). Where no evidentiary

hearing is held, this Court has delineated that it must accept the defendant’s factual

allegations, “to the extent they are not refuted by the record.” Foster v. State, 810

So. 2d 910, 914 (Fla. 2002) (quoting Peede v. State, 748 So. 2d 253, 257 (Fla.

1999)).2 However, we have nonetheless stated that “there may be cases where,

from the face of the affidavit, it can be determined that the affidavit is ‘inherently



       2. In addition, with regard to successive postconviction motions under rule
3.851(f)(5)(B), “[i]f the motion, files, and records in the case conclusively show
that the movant is entitled to no relief, the motion may be denied without an
evidentiary hearing.” Fla. R. Crim. P. 3.851(f)(5)(B).


                                          - 10 -
incredible,’ ” which may ultimately warrant summary denial. McLin, 827 So. 2d at

955 (quoting Robinson v. State, 736 So. 2d 93, 93 (Fla. 4th DCA 1999)).

Moreover, we have also indicated that “there may be cases where the newly

discovered evidence is ‘obviously immaterial’ to the verdict,” which might also

warrant summary denial. Id. at 956 (quoting Robinson, 736 So. 2d at 93).

      In addition, this Court has emphasized the need for a cumulative analysis

when determining the validity of a newly discovered evidence claim:

              Based on the standard set forth in Jones[], the postconviction
      court must consider the effect of the newly discovered evidence, in
      addition to all of the admissible evidence that could be introduced at a
      new trial. Swafford v. State, 125 So. 3d 760, 775-76 (Fla. 2013). In
      determining the impact of the newly discovered evidence, the court
      must conduct a cumulative analysis of all the evidence so that there is
      a “total picture” of the case and “all the circumstances of the case.”
      Id. at 776 (quoting Lightbourne v. State, 742 So. 2d 238, 247 (Fla.
      1999)). . . . As this Court held in Lightbourne, and more recently in
      Swafford, a postconviction court must even consider testimony that
      was previously excluded as procedurally barred or presented in
      another postconviction proceeding in determining if there is a
      probability of an acquittal. Swafford, 125 So. 3d at 775-76;
      Lightbourne, 742 So. 2d at 247; see also Roberts v. State, 840 So. 2d
      962, 972 (Fla. 2002) (holding that upon remand, if the trial court
      determined that the testimony in a newly discovered evidence claim
      was reliable, the trial court was required to review that new evidence,
      as well as claims under Brady v. Maryland, 373 U.S. 83, 83 S. Ct.
      1194, 10 L.Ed.2d 215 (1963), that were previously rejected in a prior
      postconviction motion, because the evidence was equally accessible to
      the defense and there was no reasonable probability that the result of
      the trial would have been different had the evidence been disclosed).

Hildwin v. State, 141 So. 3d 1178, 1184 (Fla. 2014).




                                       - 11 -
                      B. Newly Discovered Affidavit Evidence

       Taylor first asserts that an allegedly exculpatory affidavit by Dixon

constitutes newly discovered evidence that warrants relief. Dixon’s affidavit, in

full, states:

              I, James Dixon worked for Walter Holton in the early 90’s
       doing odd jobs. Holton sold large amounts of cocaine with a Cuban
       Friend from Miami, who drove a Porsche. Both men were dangerous
       if you crossed them and were known to put contract hits out on people
       who crossed them. I was questioned by Police about a sailboat
       necklace that was possibly connected to a homicide. I got the sailboat
       necklace from Angela Smith, who was the girlfriend of Walter Holton
       at the time. She told me that she got it from his Cuban friend, who
       told her to “never get rid of it”. [sic] I did not tell the police where I
       got the necklace from, because I was afraid of Walter Holton and his
       Cuban friend. My DNA was collected by the police and I was cleared
       of any involvement with the homicide case.
Taylor supplements the information contained within Dixon’s sworn affidavit with

a number of additional facts he claims to have obtained from Dixon himself. The

postconviction court below summarized these additional facts to the following:

              Defendant claims Dixon knows Mr. Holton murdered Ms. Vest
       because Dixon allegedly said “Mr. Holton admitted he murdered Ms.
       Vest because she threatened him after one of her friends had a drug-
       related conflict with Mr. Holton.” Defendant maintains Dixon’s
       alleged conclusion that Holton, not Defendant, murdered Ms. Vest is
       supported by Dixon’s alleged statements that (1) Angela Smith lied to
       police when she provided an alibi for Holton when Dixon “was selling
       cocaine for Mr. Holton that night and knew Holton was not with Ms.
       Smith”; (2) he knows Holton’s [Ford Ranchero] was damaged after
       hitting a mailbox “belonging to a house they robbed”; and (3) he gave
       the sailboat necklace to someone “who later pawned it.” According to
       Defendant, Dixon said he came forward at this time because Holton,
       who had “put a hit out” on Dixon, has died.


                                         - 12 -
(Citation omitted.)

      In denying this claim of Taylor’s successive postconviction motion, the

postconviction court noted that Dixon’s affidavit relies on inferences stacked upon

inferences in order to establish the likelihood of acquittal on retrial. Additionally,

the postconviction court noted that there is no definitive statement within the

affidavit that anyone other than Taylor murdered Ms. Vest. Finally, the

postconviction court found that Taylor’s assertion that Dixon murdered Ms. Vest

or was present during the murder of Ms. Vest did not constitute newly discovered

evidence because this evidence was available at trial and defense counsel could

have found it through due diligence prior to trial.

      The first prong of the Jones test requires that the evidence must not have

been known by the trial court, the party, or counsel at the time of trial, and the

defendant or defense counsel could not have known of it by the use of diligence.

Jones, 709 So. 2d at 521. We agree with the postconviction court that evidence

indicating Dixon was a possible suspect in the murder of Ms. Vest was available to

the defense before trial, based on Dixon’s own assertion that his DNA was taken

during the police investigation and he was excluded as a possible suspect.

However, with regard to Holton’s possible involvement in the murder, we

conclude that this evidence was previously unavailable to Taylor, based on

Dixon’s previous unwillingness to testify.


                                         - 13 -
      The second prong of the Jones test requires that the newly discovered

evidence be of such a nature that it would probably produce an acquittal on retrial.

Id. In assessing this prong, we consider “whether the evidence goes to the merits

of the case or whether it constitutes impeachment evidence . . . whether the

evidence is cumulative to other evidence in the case . . . the materiality and

relevance of the evidence and any inconsistencies in the newly discovered

evidence.” Id. For the reasons discussed below, we conclude that Taylor’s claim

fails on the second prong of the Jones analysis because Dixon’s affidavit would

probably not produce an acquittal on retrial.

      First, the postconviction court was correct in determining that Dixon’s

affidavit would not produce an acquittal for Taylor on retrial because the

information within the affidavit, even if true, presents a theory of the case—

namely, that another individual, not Taylor, murdered Ms. Vest—that is

cumulative to that already presented by the defense at trial. Specifically, Taylor’s

entire defense at trial was that his codefendant, Murray, committed the murder,

based upon the testimony of FBI Special Agent Joseph A. Dizinno, an expert in

hair and fiber analysis, which linked hairs found on the victim and at the scene of

the crime to Murray, but not Taylor. Because Agent Dizinno could not match any

of the hairs found on the victim or at the scene of the crime to Taylor, the defense

argued that he was not the perpetrator. As evidenced by the guilty convictions on


                                        - 14 -
each of the charged crimes, the theory of an alternative murderer was rejected by

the jury. Thus, attempting to present up to three additional suspects (i.e., Walter

Holton, the “Cuban friend,” or Angela Smith) would have been cumulative and

would probably not produce an acquittal on retrial.

      Second, the postconviction court was correct in finding that the Dixon

affidavit would not produce an acquittal on retrial based on the fact that the

evidence in the trial record clearly and directly refutes the claims made by Dixon

in his affidavit with regard to who the true perpetrator was, thus indicating the

inherent unreliability of the information contained within the affidavit. See Foster,

810 So. 2d at 914 (holding that the Court must accept the defendant’s factual

allegations “to the extent they are not refuted by the record” (emphasis added)

(citing Peede, 748 So. 2d at 257)). Specifically, the information Dixon now

presents is directly refuted by the following portions of the trial record: (1)

testimony from Dr. James M. Pollock, Jr. matching semen recovered from a blouse

found at the scene of the crime to Taylor’s DNA profile; (2) testimony from

Johnny Allen Taylor 3 and Jason Leister indicating that Taylor, on two different

occasions, went into the backyard of his old residence looking for items in the area



       3. Johnny Allen Taylor is unrelated to the defendant in this case. Johnny
Taylor’s connection to the defendant is that he and the defendant lived together at
the time of the murder. In the interest of clarity, Johnny Taylor will be referred to
as such, and the defendant will be referred to as Taylor.


                                         - 15 -
where Ms. Vest’s jewelry was found; (3) evidence and testimony from Detective

T. C. O’Steen that the sailboat necklace, along with multiple other pieces of

jewelry identified as belonging to the victim, was found buried in the backyard of

Taylor’s old residence; and (4) testimony from Detective John Robert Bogers and

Timothy Dale Cowart about inculpatory statements made by Taylor. Each of these

items will be individually addressed in more detail below.

                                  1. Semen Match

      Dr. Pollock, an expert in forensic serology and DNA analysis, testified at

trial that he received a number of items for testing in connection with this case: (1)

a stain from a bedspread; (2) a stain from a blouse; (3) a blood sample from Ms.

Vest; (4) a vaginal swab from Ms. Vest; and (5) a liquid blood sample from Taylor.

Dr. Pollock explained that the DNA samples from the bedspread and Ms. Vest’s

vaginal swab were too degraded to perform proper DNA analyses. Dr. Pollock

was, however, able to perform DNA testing on the stain from the blouse recovered

at the scene of the crime. Through this testing, Dr. Pollock found that the DNA

recovered from the blouse stain matched the DNA profile from Taylor’s blood

sample. In so finding, Dr. Pollock testified that the probability of selecting an

unrelated individual from the overall gene population having the same DNA

profile was one in six million, which he further narrowed down to a probability of

one in twenty-three million, when looking only at the Caucasian database.


                                        - 16 -
      We conclude that Dr. Pollock’s testimony matching DNA recovered from a

stained blouse found at the crime scene to that of Taylor’s DNA profile directly

refutes Taylor’s current claim that Dixon’s affidavit is so exculpatory that it would

produce an acquittal on retrial. Contrary to what Taylor now attempts to assert,

none of the information contained within Dixon’s affidavit refutes or explains the

scientific DNA evidence linking Taylor to the place where Ms. Vest was

murdered. Therefore, we conclude that the likelihood that Dixon’s affidavit would

produce an acquittal on retrial, in light of the DNA evidence linking Taylor to the

crime scene, is very slim.

                             2. The Sailboat Necklace

      Taylor’s roommate during the time that Ms. Vest was murdered, Johnny

Taylor, testified that he and Taylor lived together in September of 1990, and that

Taylor moved out sometime before Christmas of 1990. Johnny Taylor further

testified that in January 1991, after Taylor moved out, he and his brother renovated

the fencing in the backyard of their split duplex. Approximately a week after

redoing the fence, Johnny Taylor testified that his dogs dug up a sandwich bag

containing jewelry from an area of the backyard bordering the duplex. 4 At trial,


      4. Linda Engler, a longtime friend of Ms. Vest who saw her multiple times a
week, testified at trial that Ms. Vest regularly wore a gold coin on a chain, that Ms.
Vest was wearing gold earrings the day before she was murdered, and that Ms.
Vest often wore a “ship pendant.” Further, Engler identified photographs depicting
the gold coin, ship pendant, gold earring, and gold chains as those belonging to

                                        - 17 -
Johnny Taylor testified that the sandwich bag contained two necklaces, a coin, and

an earring.5 Johnny Taylor turned these items over to Detective O’Steen and gave

a sworn statement. Johnny Taylor testified that, approximately two days after he

gave his sworn statement, Taylor came over with two other individuals. While the

others sat at the kitchen table drinking beers, Taylor went into the backyard for a

minute or two and then returned to the table, where he explained that he was

looking at the new fence. Taylor and the two other individuals left shortly

thereafter.

      Next, Jason Leister testified that, around February 1991, he went to Johnny

Taylor’s house with Taylor and another individual. While there, Leister testified

that Taylor went out to the backyard and returned with dirty hands that he

proceeded to wash. Leister testified that, when asked what he was doing, Taylor

responded “that he left some things over there and they were gone.”




Ms. Vest. In addition, Engler identified items of evidence as the gold coin, the
ship pendant, the earring, and two gold chains that she had previously identified as
belonging to Ms. Vest.

      5. Johnny Taylor identified the same items of evidence previously described
by Engler to be those belonging to Ms. Vest as being the items he found contained
within the sandwich bag in his backyard. Specifically, the items of evidence
Johnny Taylor identified were a coin, an earring, a ship pendant, and two gold
chains.


                                        - 18 -
      Finally, Detective O’Steen testified that, in February 1991, he visited Johnny

Taylor’s duplex, where he recovered a gold coin, a sailboat pendant, a gold earring,

and two gold chains. Detective O’Steen identified each of the five pieces of

jewelry admitted into evidence as those he recovered from Johnny Taylor. In

addition, Detective O’Steen testified that he obtained all five pieces of jewelry

from Johnny Taylor and his brother.

      We conclude that the information within the Dixon affidavit concerning the

ship pendant is directly contradicted by the testimony presented at trial.

Specifically, Detective O’Steen’s testimony that he recovered the sailboat pendant

directly from Johnny Taylor and his brother contradicts Dixon’s statement that he

had possession of the sailboat necklace, which he obtained from Angela Smith and

later gave to another individual to pawn. See Foster, 810 So. 2d at 914 (holding

that the Court must accept the defendant’s factual allegations “to the extent they

are not refuted by the record” (emphasis added) (citing Peede, 748 So. 2d at 257)).

The trial record directly refutes Dixon’s affidavit, thus indicating its inherent

incredibility. Therefore, we conclude that the postconviction court was correct in

summarily denying this newly discovered evidence claim because “the motion,

files, and records . . . conclusively show that [Taylor] is entitled to no relief” on

their face. Fla. R. Crim. P. 3.851(f)(5)(B). Furthermore, the statements contained

within the affidavit would not produce an acquittal on retrial.


                                         - 19 -
                        3. Taylor’s Inculpatory Statements

      Detective John Robert Bogers testified at trial that in the course of taking

Taylor’s blood, saliva, and hair samples pursuant to a search warrant, Taylor asked

how long it would take for the results of the samples to come back. When

Detective Bogers asked why, Taylor “stated he was just wondering when we would

be back out to pick him up.”

      Timothy Dale Cowart, Taylor’s cellmate in jail, testified that Taylor made

statements to him about the case. 6 Specifically, Taylor told Cowart that he and a

partner were committing a burglary and “[t]hat it was a messy job, that the lady

surprised him inside the trailer, and he stabbed her and then choked her and then

had to strangle her with a cord to make sure she was dead.” Cowart testified that

Taylor stated that the State had taken hair and body samples and had done a rape

test on him that could put him at the crime scene, but not his partner. Further,

Taylor stated that his tissue and hair alone could convict him, and that the State

also had recovered property removed from the home that could place him at the




      6. Cowart testified to having at least five felony convictions in other states
and “[f]our or five maybe six” misdemeanor convictions in Florida involving
dishonesty. Cowart further indicated that, in exchange for his sworn statement in
Taylor’s case, he received a sixty-day sentence and probation on the petit theft case
he was in jail for at the time of Taylor’s alleged statements.


                                        - 20 -
scene. Cowart also indicated that Taylor had asked him to obtain a gun and a

handcuff key and place it in a hospital bathroom so that Taylor could escape.

      We conclude that the Dixon affidavit would not produce an acquittal on

retrial because it does not present any information disputing or explaining the

statements made by Taylor as to the murder. Instead, Taylor’s statements to

Detective Bogers and Cowart link him to the crimes for which he was convicted,

and Dixon’s suggestion that another individual might have committed the murder

does not eradicate these statements. Moreover, when considered alongside

evidence presented at trial matching Taylor’s DNA profile to the DNA recovered

from a stained blouse found at the scene and the evidence and testimony presented

with regard to the recovery of the sailboat pendant, Dixon’s affidavit has little to

no effect on the probability of acquittal on retrial.

      For the reasons discussed above, we conclude that Dixon’s affidavit fails the

Jones test when considered alongside the evidence and testimony in the trial

record, because the information it contains is refuted by the record and thus would

not produce an acquittal on retrial. Therefore, we hold that the postconviction

court did not err in summarily denying this claim of Taylor’s successive motion for

postconviction relief.




                                         - 21 -
                       C. Newly Discovered DNA Evidence

      Taylor next asserts that two pieces of newly discovered DNA evidence

entitle him to relief: (1) disagreement between the procedures used by Dr. Pollock

in matching Taylor’s DNA to semen found on the victim’s blouse and the opinion

of Shirley Zeigler, another DNA analyst, on more appropriate testing procedures,

and (2) new developments in Taylor’s codefendant’s case challenging the DNA

testing of hair fibers found at the crime scene. As discussed below, we hold that

neither of the two alleged pieces of newly discovered evidence constitute newly

discovered evidence that would entitle Taylor to relief.

      First, with regard to the alleged disagreement between Dr. Pollock and

Zeigler as to the appropriate DNA testing procedures to be used, we conclude that

the postconviction court was correct in summarily denying this claim, finding that

it is not newly discovered evidence, because the claim was previously raised—and

denied by this Court—in Taylor’s initial postconviction motion. Taylor II, 62 So.

3d at 1111, 1115-17. Additionally, even if this evidence were newly discovered,

we conclude that it would not produce an acquittal on retrial because, as we stated

in Taylor II, “although Zeigler testified during postconviction proceedings that

there were differences between her report and that of Dr. Pollock, she did not

disagree with Dr. Pollock’s ultimate findings.” Id. at 1112 (emphasis added).

Therefore, Zeigler’s testimony, if introduced on retrial, would not controvert Dr.


                                       - 22 -
Pollock’s ultimate finding matching Taylor’s DNA to the semen found on the

victim’s blouse and thus would not produce an acquittal on retrial. Therefore, we

hold that the postconviction court did not err in denying this portion of Taylor’s

newly discovered DNA evidence claim.

      Second, with regard to the hair samples that were matched to Murray, we

again conclude that the postconviction court was correct in summarily denying this

claim because it is neither newly discovered nor would it produce an acquittal on

retrial. In essence, Taylor argues that Murray’s challenge to the hair fibers found

at the crime scene entitles him to relief because it indicates that he was not the

perpetrator. This claim is meritless. As an initial matter, the hair fibers are not

newly discovered, as they were presented at Taylor’s initial trial in 1991.

Furthermore, as explained above, the defense presented Agent Dizinno’s testimony

matching Murray’s hair sample, not Taylor’s, to the hair fibers recovered at the

scene, in order to present a theory of the case that someone other than Taylor

murdered Ms. Vest. Although Murray now challenges the testing procedures used

in matching his hair to those recovered from the scene, this has no bearing on

Taylor’s guilt or innocence. Taylor is linked to the crime scene through a DNA

match of semen recovered from a blouse in Ms. Vest’s trailer. Presenting further

evidence that the hair recovered from the scene does not match Taylor’s would not

produce an acquittal on retrial. Instead, this evidence would be cumulative


                                        - 23 -
evidence attempting to show that someone other than Taylor committed the

murder, a proposition that was already presented to—and rejected by—the jury at

trial. Thus, the “new” evidence relating to hair fibers from the crime scene would

not produce an acquittal on retrial. Therefore, we conclude that the postconviction

court did not err in summarily denying this claim of Taylor’s successive

postconviction motion.

                              D. Cumulative Analysis

      Although not explicitly conducted by the postconviction court below, this

Court has emphasized the need to conduct a cumulative analysis in newly

discovered evidence claims. Hildwin, 141 So. 3d at 1184. For this cumulative

analysis, we have explained the need to consider all of the evidence of the case,

including testimony that was previously excluded as procedurally barred or

presented in another postconviction proceeding in determining the probability of

acquittal on retrial. Id. Accordingly, below we conduct a cumulative analysis in

order to comprehensively assess the probability of acquittal on retrial.

      When examining the newly discovered evidence presented, in addition to the

evidence previously presented at trial and in prior postconviction claims, such as

Zeigler’s disagreement with Dr. Pollock’s DNA testing procedures, we conclude

that the postconviction court was correct in denying Taylor’s successive

postconviction motion because none of the new or previously presented evidence


                                        - 24 -
would likely produce an acquittal on retrial. The newly discovered evidence and

claims Taylor raised in his prior postconviction motion do not refute the evidence

linking him to the murder of Ms. Vest.

       Namely, if Zeigler were presented to testify on retrial, her testimony would

reflect that she ultimately agreed with Dr. Pollock’s conclusion that the semen

found on Ms. Vest’s blouse was a direct match to Taylor’s DNA profile. This

direct evidence linking Taylor to the scene of the crime would not be refuted by the

presentation of Zeigler as an additional witness and thus would not produce an

acquittal on retrial.

       Similarly, as discussed at length above, neither the presentation of Dixon as

an additional witness to testify as to Holton’s alleged involvement in Ms. Vest’s

murder nor the presentation of additional evidence on the hair samples from

Murray’s case would refute the evidence in the record matching Taylor’s DNA

profile to the semen recovered at the crime scene. Additionally, this new evidence

would not undercut the fact that Ms. Vest’s jewelry was found at Taylor’s old

residence and multiple witnesses testified that he returned to the residence

seemingly in an attempt to recover the jewelry. Ultimately, even with the

presentation of the newly discovered evidence and testimony from Taylor’s prior

postconviction claims, the evidence in the record against Taylor is abundant and

essentially unrefuted. Therefore, we conclude that, even in conducting a


                                         - 25 -
cumulative analysis, the evidence in question would not produce an acquittal on

retrial. See id.

                                  CONCLUSION

       For the reasons discussed above, we affirm the postconviction court’s denial

of Taylor’s second successive motion for postconviction relief.

       It is so ordered.

CANADY, C.J., and LEWIS, QUINCE, POLSTON, LABARGA, and LAWSON,
JJ., concur.
PARIENTE, J., concurs in result with an opinion.

ANY MOTION FOR REHEARING OR CLARIFICATION MUST BE FILED
ON OR BEFORE DECEMBER 27, 2018. A RESPONSE TO THE MOTION
FOR REHEARING/CLARIFICATION MAY BE FILED ON OR BEFORE
JANUARY 2, 2019. NOT FINAL UNTIL THIS TIME PERIOD EXPIRES TO
FILE A REHEARING/CLARIFICATION MOTION AND, IF FILED,
DETERMINED.

PARIENTE, J., concurring in result.

       I concur in result regarding the newly discovered evidence claims. As to the

Hurst 7 claim, I write separately to emphasize how Steven Taylor’s case

demonstrates precisely why this Court’s cut-off for Hurst retroactivity results in

unconstitutional arbitrariness. Taylor’s conviction became final in 1994. Taylor v.

State, 630 So. 2d 1038 (Fla. 1993) (direct appeal), cert. denied, 513 U.S. 832



      7. Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017); see Hurst v. Florida, 136 S. Ct. 616 (2016).


                                        - 26 -
(1994). On the other hand, because Gerald Murray, Taylor’s accomplice who was

convicted for the same 1990 murder as Taylor, received three retrials, his

conviction did not become final until 2009. Murray v. State, 3 So. 3d 1108, 1113

& n.2 (Fla.), cert. denied, 558 U.S. 949 (2009).8 And, even though both

defendants received nonunanimous recommendations for death—Taylor received a

ten to two jury recommendation for death and Murray received an eleven to one

jury recommendation—Murray will receive a new penalty phase because of the

procedural history of his case, but Taylor will not. See Taylor v. State, 234 So. 3d

649 (Fla. 2018).

      Therefore, Taylor’s case is a clear example of the unconstitutional

arbitrariness caused by the bright line this Court created for Hurst retroactivity—

that Hurst does not apply retroactively to sentences of death that became final

before Ring v. Arizona, 536 U.S. 584 (2002). 9 In my concurring in part and

dissenting in part opinion in Asay V, I explained:

      I conclude that Hurst should apply to all defendants who were
      sentenced to death under Florida’s prior, unconstitutional capital
      sentencing scheme. The majority’s conclusion results in an

       8. Murray v. State, 838 So. 2d 1073 (Fla. 2002) (reversing Murray’s
convictions and vacating sentences on direct appeal after first retrial); Murray v.
State, 692 So. 2d 157 (Fla. 1997) (reversing Murray’s convictions and vacating
sentences on direct appeal after original trial).
      9. Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513
(2017); Asay v. State (Asay V), 210 So. 3d 1 (Fla. 2016), cert. denied, 138 S. Ct. 41
(2017).

                                        - 27 -
      unintended arbitrariness as to who receives relief depending on when
      the defendant was sentenced or, in some cases, resentenced. For
      example, many defendants whose crimes were committed before 2002
      will receive the benefit of Hurst because they were previously granted
      a resentencing on other grounds and their newest death sentence was
      not final when Ring was decided. To avoid such arbitrariness and to
      ensure uniformity and fundamental fairness in Florida’s capital
      sentencing, our opinion in Hurst should be applied retroactively to all
      death sentences.

210 So. 3d at 36 (Pariente, J., concurring in part and dissenting in part) (footnote

omitted). Indeed, I have continuously expressed this view, including in this

Court’s recent opinion denying Taylor Hurst relief under Hitchcock. Taylor, 234

So. 3d at 650 (Pariente, J., concurring in result).

      Taylor’s case is the textbook example of the “unintended arbitrariness” I

pointed out in Asay V. 210 So. 3d at 36 (Pariente, J., concurring in part and

dissenting in part). Taylor and Murray were both convicted of first-degree murder

and sentenced to death after nonunanimous jury recommendations for death for the

murder of Alice Vest in September 1990. Murray, 3 So. 3d at 1113 & n.2; Taylor,

630 So. 2d at 1039. Yet, only one will receive a new penalty phase. Clearly, the

Court’s line-drawing for the retroactivity of Hurst creates unconstitutional results

for defendants like Taylor.

An Appeal from the Circuit Court in and for Duval County,
     Russell L. Healey, Judge - Case No. 161991CF002456AXXXMA

Michael P. Reiter, Ocala, Florida,

      for Appellant

                                         - 28 -
Pamela Jo Bondi, Attorney General, and Jennifer A. Donahue, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee




                                     - 29 -